Garrison, J.
(dissenting). The Supreme Court based its judgment affirming the order made by the board of public utilities upon the single ground that an ordinance passed by the city of Trenton in 1909 constitutes a contract that bound not only the Trenton Street Railway Company, with which it was made, but also two corporations whose lines the Trenton Street Railway Company had leased, to wit, the Mercer County Traction Company and the Trenton, Hamilton and Ewing Traction Company.
Being unable to reach this latter conclusion, I think the judgment should be reversed so that this ease may be remanded to the Supreme Court to be dealt with upon its other features.
For affirmance — The Chancellor, Trenchard, Parker, Bergen, Black, White, Heppenheimer, Williams, Taylor, Gardner, JJ. 10.
For reversal — Garrison, J. 1.